Citation Nr: 1028391	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
dependency benefits in the calculated amount of $4,504 was 
properly created.  

(The issues of entitlement to service connection for chronic 
obstructive pulmonary disease and whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for diabetes mellitus are the subject of a 
separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to August 
1970, including service in the Republic of Vietnam from September 
1969 to July 1970.  The appellant subsequently served in the 
Texas Army National Guard.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which retroactively terminated an additional allowance for 
the appellant's daughter, effective February 1, 2004.

In June 2009, the Board remanded the matter for the purposes of 
affording the appellant the opportunity to attend a hearing 
before a Veterans Law Judge, as he had requested.  Pursuant to 
the Board's remand instructions, the appellant requested and was 
scheduled for a Board videoconference, to be held in January 
2010.  In January 2010, the appellant's representative contacted 
the RO and indicated that the appellant would be unable to attend 
the hearing due to recent surgery.  In March 2010, the appellant 
was notified that he had again been scheduled for a Board 
hearing, to be held in April 2010.  The appellant, however, 
failed to appear for the hearing and neither furnished an 
explanation for his failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.702(d) (2009), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the case 
will then be processed as though the request for a hearing had 
been withdrawn.

In this appeal, the appellant disputes the validity of the debt 
at issue.  The record on appeal, however, indicates that he has 
also requested a waiver of recovery of the debt.  See February 
2006 letter from appellant.  This matter has not yet been 
considered by the RO and the Board does not have jurisdiction to 
consider it at this juncture.  It is therefore referred to 
the RO for appropriate action following resolution of the 
issue now on appeal.  See Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991); Narron v. West, 13 Vet. App. 223 (1999) (holding 
that when the validity of the debt is challenged, a threshold 
determination must be made on that question prior to a decision 
on the waiver of indebtedness).  

The Board notes that the appellant's VA compensation claims-
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for diabetes mellitus-are the subject of a separate 
decision.  See BVA Directive 8430, Board of Veterans' Appeals, 
Decision Preparation and Processing, 14(c)(10)(a)(2) (providing 
that because they differ from other issues so greatly, separate 
decisions shall be issued in overpayment cases in order to 
produce more understandable decision documents).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record on appeal shows that in a November 2002 rating 
decision, the RO increased the combined rating for the 
appellant's service-connected disabilities to 30 percent, 
effective July 26, 2001.  In a December 2002 letter, the RO 
advised the appellant that he may be entitled to receive 
additional benefits for his dependents and provided him with a VA 
Form 21-686c, Declaration of Status of Dependents in order to 
determine his eligibility.  See 38 U.S.C.A. § 1115 (West 2002); 
38 C.F.R. § 3.4 (2009) (providing for additional compensation for 
dependents of any veteran with service-connected disabilities 
rated not less than 30 percent).  

In January 2003, the appellant returned the form, providing the 
necessary dependency information for his spouse and two children, 
including a daughter born in December 1984.  In an April 2003 
letter, the RO advised the appellant that he had been awarded 
additional benefits for his spouse and two children.  He was 
advised that, effective in December 2002, his award was reduced 
due to the loss of a dependent child.  See 38 C.F.R. § 3.503 
(2009) (providing for the discontinuance of a dependency 
allowance when a child turns 18, or when the child turns 23 if he 
or she is enrolled in school).  Pursuant to his request, in April 
2003, the RO provided the appellant with a VA Form 21-674, 
Request for Approval of School Attendance, to complete for his 
daughter.  

In a September 2003 rating decision, the RO increased the 
combined rating for the appellant's service-connected 
disabilities to 100 percent, effective July 26, 2001.  The rating 
decision also established basic eligibility for Chapter 35 
Dependents' Educational Assistance, effective July 26, 2001.  In 
an October 2003 letter, the RO notified the appellant of its 
decision and further advised him in light of the award, his 
dependents may be eligible for Chapter 35 Dependents' Educational 
Assistance.  He was provided with a copy of VA Form 22-5490 in 
the event he wished to make a claim for those benefits.  

In March 2004, the appellant returned a completed VA Form 21-674, 
Request for Approval of School Attendance," indicating that his 
daughter had begun a full time course of study in January 2004.  
In an April 2004 letter, the RO advised the appellant that he 
would continue to receive an additional dependency allowance for 
his daughter, effective February 1, 2004, based on her school 
attendance.  

Apparently at some point thereafter, the VA Muskogee Education 
Regional Processing Office processed an award of Chapter 35 
Dependents' Educational Assistance for the appellant's daughter, 
effective in January 2004.  The records associated with the 
application for Chapter 35 benefits have not been associated with 
the claims folder.  

The record on appeal next shows that in a September 2005 letter, 
the RO advised the appellant that the law prohibited the 
concurrent receipt of a dependency allowance and Chapter 35 
educational benefits.  See 38 C.F.R. §§ 3.667, 31.3023 (2009) 
(providing that additional compensation may not be paid after a 
child has elected to receive educational assistance under 38 
U.S.C. chapter 35).  The RO indicated that because the 
appellant's daughter had elected to receive Chapter 35 benefits 
effective in January 2004, the additional dependency allowance he 
had received for her would be terminated effective February 1, 
2004.  In December 2005 letter, the RO advised the appellant that 
the dependency allowance for his daughter had been retroactively 
terminated, effective February 1, 2004, resulting in an 
overpayment which was subject to collection.  He was thereafter 
advised that the amount of the overpayment was $4,504.  

The appellant has appealed this determination, essentially 
arguing that the debt created by the retroactive termination of 
his daughter's dependency allowance is invalid.  Specifically, he 
contends that the VA office which processed his daughter's 
Chapter 35 award-the Muskogee Education Regional Processing 
Office-should have coordinated with the VA office processing his 
compensation award-the Waco RO-to prevent the overpayment.  The 
appellant argued that since he bore not fault in the creation of 
the debt, he should not have to repay it.  

The Board notes that the appellant has essentially argued that 
the debt at issue in this case is invalid based on a theory of 
sole administrative error.  

Under 38 U.S.C. § 5112(b)(10), the effective date of a reduction 
or discontinuance of compensation by reason of an erroneous award 
based solely on administrative error or error in judgment shall 
be the date of last payment.  See also 38 C.F.R. § 3.500(b)(2) 
(2009).  "Stated another way, when an overpayment has been made 
by reason of an erroneous award based solely on administrative 
error, the reduction of that award cannot be made retroactive to 
form an overpayment debt owed to VA from the recipient of the 
erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 
(2000).

Sole administrative error, however, may be found to occur only in 
cases where the appellant neither had knowledge of nor should 
have been aware of the erroneous award.  Further, such error 
contemplates that neither the appellant's actions nor his failure 
to act contributed to payment pursuant to an erroneous award.  
38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) 
(2009).

In this case, the RO has not yet addressed the issue of sole 
administrative error.  To avoid any possibility of prejudice, 
this must be addressed on remand.  Bernard v Brown, 4 Vet. App. 
384 (1993).

Additionally, the Board finds that the record on appeal appears 
to be incomplete.  The record currently contains no documentation 
regarding the Chapter 35 award of the appellant's daughter 
processed by the Muskogee Education Regional Processing Office, 
including when she elected to receive those benefits and the 
consequences of such an election.  This evidence may be relevant 
to the issue on appeal, including establishing whether the 
appellant knew or should have known of the erroneous award or 
whether his actions or failure to act contributed to the payment 
of that award.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Muskogee 
Education Regional Processing Office and 
obtain records associated with the award of 
Chapter 35 educational benefits for the 
appellant's daughter.  

2.  The RO should adjudicate the 
appellant's challenge of the validity of 
the debt at issue, including the issue of 
sole administrative error.  If it is 
determined that a debt was properly 
created, the appellant and his 
representative should be provided with a 
supplemental statement of the case and the 
appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



